UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7364


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO DEMOND BYERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00002-FDW-3)

Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Demond Byers, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio       Demond     Byers       appeals   the    district        court’s

order    denying    his     motion    for    a    reduction      of   sentence      filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                     We have reviewed the

record and find the district court did not abuse its discretion

in denying the motion.             See United States v. Goines, 357 F.3d

469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject to

the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).                 Thus, we affirm the district

court’s     order    for    the      reasons      stated   there.           See    United

States v.       Byers,    No.    3:01-cr-00002-FDW-3           (W.D.N.C.      July    21,

2009).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in   the     materials

before    the    court     and   argument        would   not   aid    the    decisional

process.

                                                                                  AFFIRMED




                                             2